DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Oath/Declaration
2.   The oath/declaration filed on 11/30/2020 is acceptable.
                                                                  Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                         Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/30/2020 and 02/16/2022.
                                                           Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                           Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JE et al., hereafter “JE” (U.S. Publication No. 2019/0198534 A1).
      Regarding claim 1, JE discloses a display device comprising: 1
          a first active layer (121) disposed on a substrate (110), the first active layer (121) made of a first material (LTPS, para [0036]); 
             a second active layer (131) disposed on the first active layer (121), the second active layer (131) made of a second material different (oxide, para [0046]) from the first material (LTPS); 
             a first gate layer (134) disposed on the second active layer (131); and 
             an inorganic pattern (112/113/114 (para [0037]-[0043]) disposed below the second active layer (131) and overlapping a portion of the first gate layer (134),
             wherein the second active layer (131) includes a conductor portion (131a) disposed between a portion of the first gate layer (134) and the inorganic pattern (112/113/114) (e.g. Fig. 1).
                                                      Allowable Subject Matter
7.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 6-20 would be allowed.
         Claims 6-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a first scan line disposed in a first gate layer on the second active layer and connected to a gate electrode of the first transistor; and an inorganic pattern overlapping an intersection area of the second active layer and the first scan line as cited in the independent claim 6 and a first capacitor including a first electrode corresponding to a portion of a second scan line disposed in a second gate layer on the first active layer, and a second electrode connected to the second node and disposed in the second active layer; and an inorganic pattern disposed below the second electrode of the first capacitor, wherein a conductivity of the second electrode of the first capacitor is higher than a conductivity of the second active layer which does not overlap the inorganic pattern as cited in the independent claim  15.
        Claims 7-14 and 16-20 are directly or indirectly depend on the independent claims 6 and 15.
        Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising: a first gate insulating layer disposed directly on the first active layer and configured to insulate the second active layer from the first gate layer, wherein a hydrogen content of the inorganic pattern is higher than a hydrogen content of the first gate insulating layer as cited in claim 2 and further comprising: a second gate layer disposed on the first active layer; a first interlayer insulating layer disposed on the second gate layer; a third gate layer disposed on the first interlayer insulating layer; and a second interlayer insulating layer disposed on the third gate layer, wherein the inorganic pattern is disposed between the second interlayer insulating layer and the conductor portion of the second active layer as cited in claim 3 and wherein a conductivity of the conductor portion in the second active layer is higher than a conductivity of a portion other than the conductor portion in the second active layer as cited in claim 5.
        Claim 4 is directly depend on claim 3, then, it also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                              Cited Prior Arts
8.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. PARK (2019/0006390 A1) and Lee et al. (U.S. Publication No. 2018/0145125 A1).
                                                               Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892